Citation Nr: 1735086	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  12-29 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for service-connected bilateral hearing loss disability. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 and April 2013 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the Veteran's claim for service connection for PTSD, and increased rating for hearing loss, respectively.

The Board notes that the Veteran's specific claim related to service connection for PTSD.  A United States Court of Appeals for Veterans Claims (Court) decision has held that a veteran, who is a lay person, is not competent to diagnose his specific psychiatric disability.  Therefore, VA must consider whether the Veteran's psychiatric symptoms, regardless of the label attached to them, warrant service connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In a May 2014 VA examination, the examiner diagnosed the Veteran with an adjustment like disorder.  Accordingly, the Board has recharacterized the issue.

In July 2015, the Board remanded the case for further development.

The issue of entitlement to a total rating based on individual unemployability due to his service-connected back disability (TDIU) has been raised by the record in a June 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to a higher rating for his service-connected bilateral hearing loss disability. 

The Veteran was last afforded a VA examination for his service-connected hearing loss disability in June 2016.  Since then, the Veteran reported during the May 2017 hearing that his hearing in the left ear has worsened since the June 2016 VA examination.  As the evidence of record suggests his service-connected disability has increased in severity since the most recent VA examination in 2016, the Board finds that the Veteran should be afforded a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The record contains several private audiological tests dated January 2012, July 2012, and February 2015.  These tests are in graphical form and do not specify which speech discrimination test was administered.  On remand, each treatment provider should be asked to translate the graphs of the Veteran's auditory thresholds in the frequencies from 1000 Hertz to 4000 Hertz to the appropriate decibels and report them in numerical form, rather than graphical form, as well as to provide clarification regarding what type of speech discrimination test was administered and whether the testing was conducted by a state-licensed audiologist.  See Savage v. Shinseki, 24 Vet. App. 259 (2010).  

The Veteran also contends that he is entitled to service connection for a psychiatric disorder.  Specifically, he contends that his service in Vietnam caused his current psychiatric disability, including PTSD.  

Establishing service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  Section 4.125(a) requires the diagnosis to conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders.

If the claimed stressor is related to combat, service department evidence that the veteran engaged in combat or that the veteran was awarded the Purple Heart, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996).

The record shows that the Veteran served in Vietnam and participated in the Tet Offensive Campaign in Summer/Fall of 1969 and Winter/Spring of 1970.  In November 1969, he was awarded the Bronze Star Medal for meritorious achievement in ground operations against hostile forces.  His DD 214 also notes that he was awarded the Vietnam Service Medal with three bronze stars and the Vietnam Cross of Gallantry with Palm and served as a Field Artillery Senior Sergent and Infantryman.  As such, the Board finds that the Veteran's service in combat during his tour in Vietnam, which will be accepted as conclusive evidence of an in-service stressor.  

Finally, the record is unclear as to what psychiatric disabilities the Veteran is diagnosed with.  In a September 2011 VA examination, the Veteran was diagnosed as having an adjustment disorder with anxiety, however, the examiner noted that this was a tentative diagnosis based on the Veteran's wife's complaints and the Veteran may not really meet criteria for an Axis I disorder.  The examiner noted that the Veteran experienced psychosocial and environmental problems of retirement, loss of 3 close family members within a 4 year period just prior to his retirement, financial issues, and had a remote history of service in a combat area.  In an addendum, the examiner noted that the Veteran did not meet the criteria for PTSD, and, as such, no opinion was needed.  A letter from a private psychologist stated that the Veteran exhibited chronic symptoms supporting a diagnosis of PTSD caused by his fear of hostile military or terrorist activity while in service.  In a May 2014 VA examination, the Veteran was diagnosed as having other specific trauma and stressor-related disorder and an adjustment-like disorder with prolonged duration of more than 6 months without prolonged duration of a stressor.  The examiner noted that there were conflicting reports and opinions presented in the record and the examiner's independent assessment of the Veteran found that the Veteran was not deemed as reliable and he did not present symptoms and descriptions of how it impacted his life that met the criteria for a diagnosis of PTSD according to the DSM-5.  The VA examinations are not adequate as they did not provide opinions regarding the diagnoses given to the Veteran, which the Board finds to be vague.  Although the private psychologist diagnosed the Veteran as having PTSD attributed to service, it is not evident that the entire record was reviewed in providing this opinion and adequate rationale was not provided as to how the PTSD was caused by service.

In order to properly adjudicate this appeal, a factually accurate, fully articulated, and soundly reasoned medical opinion is needed.  As such, further development is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4) (2016).

Additionally, the VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  The provisions of this final rule do not apply to claims that were pending before the Board (i.e., certified for appeal to the Board on or before August 4, 2014), the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit on August 4, 2014, even if such claims are subsequently remanded to the AOJ.  

In this case, the Veteran's appeal was originally certified to the Board in June 2014.  Therefore, the Board notes that, while DSM-5 represents the most up-to-date clinical diagnostic guidelines, due process requires that the Veteran's claim of service connection for an acquired psychiatric condition other than PTSD must also be considered using the DSM-IV criteria.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his claimed disabilities, including his psychiatric disability and bilateral hearing loss disability.  After securing the necessary release, obtain these records, including any outstanding VA treatment records.  If these records are not available, a negative reply is required.

2.  The RO must contact the Veteran's private treatment providers concerning the January 2012, July 2012, and February 2015 audiology testing.  Each treatment provider must be asked to translate the graphs of the Veteran's auditory thresholds in the frequencies at 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz to the appropriate decibels and report them in numerical form, rather than graphical form, as well as to provide clarification whether the Maryland CNC speech discrimination test was administered and whether the testing was conducted by a state-licensed audiologist.

3.  Afford the Veteran a VA examination to assess the current severity of the Veteran's service-connected hearing loss disability.  The Veteran's file must be made available to the examiner for review.  

Based on the examination and review of the record, the examiner is to address all pertinent manifestations of the Veteran's hearing loss disability and the severity of any and all manifestations found, to include pure tone thresholds, speech recognition scores, and an opinion as to the overall effect the Veteran's service-connected hearing loss disability has on his occupational and daily functioning.  All pertinent symptomatology and findings are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  Schedule the Veteran for a psychiatric examination by an appropriate VA examiner to clarify his current psychiatric disability(ies) and to determine the etiology of the same.  The claim file must be made available to the examiner for review.  

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disability (diagnosed under DSM-5 and/or DSM-IV) had its onset during, or is related to, active service, including his combat service in Vietnam.  The examiner must also clarify whether he currently has or has ever had a diagnosis of PTSD.

The examiner should specifically discuss the other diagnoses and etiology opinions of record including the September 2011 and May 2014 VA examinations and the July 2013 private psychological evaluation.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




